Citation Nr: 1630133	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to May 1970 and from April 1971 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2009 VA Form 21-8940 (veteran's application for increased compensation based on unemployability), the Veteran asserted that TDIU should be granted based in part on his service-connected diabetes mellitus.  Since entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of the initial adjudication of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In a May 2011 rating decision, the RO denied the claim of TDIU as moot because in that same rating decision the RO granted service connection for ischemic heart disease effective May 27, 2007, and assigned a 100 percent disability rating for that disorder effective April 1, 2011.  Although the Veteran is receiving a 100 percent schedular rating for his heart disability effective April 1, 2011, the TDIU claim is not rendered moot because there remains a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

The issue of entitlement to special monthly compensation based on the need for aid and attendance of another or housebound status has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 2009 VA diabetes mellitus examination report reflects that the examiner noted that the Veteran had tingling and numbness and that he experienced leg pain after walking a quarter of a mile.  The examination report indicates that the examiner stated that cataracts, peripheral artery disease, and diabetic peripheral neuropathy of the bilateral lower extremities are complications of the Veteran's diabetes.  The examiner stated that hypertension was a complication of diabetes mellitus but then added that hypertension was not due to diabetes mellitus because there was no renal involvement.  The September 2015 VA examiner indicated that the only complication of diabetes mellitus is erectile dysfunction.  Moreover, VA treatment records now show a diagnosis of chronic kidney disease as well as non-proliferative diabetic retinopathy.  In light of this evidence of possible complications of diabetes mellitus, a new examination or examinations are necessary to determine the complications of diabetes mellitus and the severity of such complications.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

As for the claim for an increased rating for erectile dysfunction, the Veteran underwent a VA male-reproductive-system examination in September 2015.  An actual physical examination was not conducted because the examiner determined that it was not relevant to the condition of erectile dysfunction and not because the Veteran declined an examination or denied the existence of a deformity.  A physical examination, however, is relevant since the Veteran can only get an increased rating based on a deformity.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).  Therefore, another VA examination is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his type II diabetes mellitus, erectile dysfunction, ischemic heart disease, posttraumatic stress disorder, hemorrhoids, tinnitus, bilateral hearing loss, cataracts, diabetic retinopathy, peripheral artery disease, peripheral neuropathy, hypertension, and chronic kidney disease as well as any treatment that may be relevant to his claim for a TDIU.  Regardless of his response, obtain all additional records from the Columbus VA Medical Center and the Newark VA Community-based Outpatient Clinic from July 2016 to the present.

2.  After the development above has been completed, schedule the Veteran for a VA examination or examinations to determine the nature and extent of his diabetes mellitus and its complications.  The claims folder is to be made available to the examiner or examiners to review.  

The examiner or examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to diabetes mellitus, to include whether the Veteran has cataracts, diabetic retinopathy, peripheral artery disease, diabetic peripheral neuropathy, hypertension, and chronic kidney disease as complications of type II diabetes mellitus.  For each identified complication, the examiner or examiners should describe the severity of the complication.  An examiner should indicate whether the Veteran requires regulation of activities as part of the medical management of diabetes mellitus due to symptoms such as pain and lack of endurance.  The examiner or examiners should comment on the functional impairment from the diabetes mellitus and any complications.

3.  After the development in 1 has been completed, schedule the Veteran for a VA examination to determine the nature and extent of his erectile dysfunction.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to erectile dysfunction, to include whether the Veteran has a penile deformity, and comment on any functional impairment from the erectile dysfunction.

4.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record.  The AOJ should consider whether any complications of diabetes mellitus type II should be separately rated.  As for the TDIU claim, the AOJ should consider entitlement to TDIU prior to April 1, 2011, based on all service-connected disabilities and entitlement to TDIU since April 1, 2011, based on all service-connected disabilities except ischemic heart disease.  Any examinations deemed necessary in connection with the claim for TDIU should be scheduled.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




